Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The prior art of record effectively sets forth the state of the art.  Nozawa et al. teach a mask blank with a phase shift film and a light shielding film, laminated on a transparent substrate.  The transparent substrate 1 having the phase shift film 2 formed thereon was placed in the single-wafer DC sputtering apparatus, and by reactive sputtering (DC sputtering) using a chromium (Cr) target with a mixed gas of argon (Ar), carbon dioxide (CO.sub.2), nitrogen (N.sub.2), and helium (He) as a sputtering gas, a light shielding film 3 formed from CrOCN (CrOCN film: Cr:O:C:N=55 atomic %:22 atomic %:12 atomic %:11 atomic %) was formed on the phase shift film 2 at a thickness of 46 nm.  In the mask blank 100, the back-surface reflectance (reflectance on the transparent substrate 1 side) to the light at a wavelength of 193 nm while the phase shift film 2 and the light shielding film 3 were laminated on the transparent substrate 1 was 40.9%.  The optical density (OD) of the laminated structure of the phase shift film 2 and the light shielding film 3 to the light at a wavelength of 193 nm as measured was 3.0 or more.  Further, another transparent substrate 1 was prepared, only a light shielding film 3 was formed under the same film-forming conditions, and the optical properties of the light shielding film 3 were measured.  As a result, the refractive index n was 1.95, and the extinction coefficient k was 1.53.  The composition of the light shielding film 3 is the result obtained from measurement by X-ray photoelectron spectroscopy (XPS).
While the prior art satisfies many of the mask limitations and requirements, it does not teach the light shielding film as a single layer formed of a material consisting of silicon and nitrogen alone, or further containing one or more semimetal elements and non-metal elements (as claimed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737